DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 28 July 2022 has been entered.

Response to Arguments
Applicant's arguments filed 28 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that Osawa does not teach using the through holes 16a, 16b as the air tube.  The examiner disagrees.  Strelchuk teaches through holes 106, 108, 116, 118 connecting a container space 84 to a second space 88 and allow the circulation of air therebetween for the sake of improved cooling.  Osawa teaches a first space and second space separated by the end wall 9 of sleeve 2.  In order to connect the first and second space as suggested by Strelchuk, logic dictates that a hole would have to be made in end wall 9 of Osawa, resulting in a tube similar in structure to 16a, 16b from Osawa Fig. 11, because the end wall in the way of the air path between the container space and the second space that was proposed by Strelchuk.
Applicant argues that Osawa teaches away from the solution of claims 1 and 12.  The examiner disagrees.  The examiner points out that applicant does not specifically state which limitations that Osawa is alleged to teach away from, or where in Osawa the alleged teaching away occurs.  Assuming applicant is talking about the air tubes, Osawa says nothing to discredit the idea of connecting the first space and the second space with air tubes while Strelchuk includes clear statements as to why a person of ordinary skill would consider it beneficial to do so, for instance in Strelchuk paragraph 9 where they state “Thus several advantages of one or more aspects of the invention are that the invention provides for an efficient cooling cycle of an LED housing that is sealed to the surrounding atmosphere through an inexpensive and easy to assemble design. Specifically, the solid ring maintains a temperature differential between the air near the chimney hole and return hole to allow air to complete the cooling cycle of rising from the bottom cavity into the central cavity through the chimney hole after having been heated by the LED, and passing back into the bottom cavity through the return hole after having been cooled by the side walls of the housing” (Strelchuk paragraph 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13-15, 17-19, are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (US 2006/0227558 A1) in view of Strelchuk (US 2014/0160737 A1).
With respect to claim 1:	Osawa teaches “a lighting apparatus (1), comprising: a light source plate (19) mounted with a LED module (18) for emitting a light; a light passing cover (4), wherein the LED module faces to the light passing cover to allow the light to pass through (see Figs. 7, 8), the LED module is enclosed within a container space (inside of 4); a sleeve housing (2) with a first end (11) supporting the light source plate (see Figs. 7, 8, 13); an Edison cap (7) fixed to a second end of the sleeve housing (see Figs. 7, 8, 13)”.
Osawa does not teach “an air tube with a top opening connected to the container space for guiding a heated air in the container space away from the container space via the air tube, wherein the air tube is an elongated tube, a top edge of the top opening engages the light source plate”.
However, Strelchuk teaches “an air tube (114) with a top opening (106, 116, 118) connected to the container space (84) for guiding a heated air in the container space away from the container space via the air tube (paragraph 28; see Fig. 6), wherein the air tube is an elongated tube (see Fig. 6), a top edge of the top opening engages the light source plate (see Fig. 6)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Osawa with the air tube of Strelchuk in order to enhance the flow of air to produce an efficient cooling cycle for the lighting apparatus (Strelchuk paragraphs 9, 28).
Osawa’s Fig. 7, 8, 13 embodiments do not specifically teach wherein an internal surface of sleeve housing provides a lateral wall for the air tube”.
However, Osawa Figs. 11-12 teaches “wherein an internal surface (16a, 16b) of sleeve housing provides a lateral wall for the air tube (see Fig. 11), a top edge of the top opening of the air tube engages the light source plate (see Fig. 11)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Osawa by providing an integral tube in the sleeve housing that engages the light source plate in order to connect a second space including a wiring board to a first space including the light source plate through said tube (Osawa Fig. 11) and thereby allow the enhanced flow of air between the two spaces as taught by Strelchuk (Strelchuk paragraphs 9, 28).
With respect to claim 2:	Osawa teaches “further comprising an optical unit (43) for changing a light path of the light to the light passing cover (paragraph 87)”.
With respect to claim 3:	Osawa Fig. 7, Fig. 8, and Fig. 13 embodiments do not teach “wherein the optical unit is a lens defining a bottom cavity enclosing the LED module”.
However, Osawa Fig. 21-25 embodiment teaches “wherein the optical unit (138) is a lens (paragraph 159) defining a bottom cavity (142) enclosing the LED module (127)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Osawa by using a lens instead of a reflector as taught by Osawa’s Fig. 21-25 embodiment due to the art recognized suitability for controlling the luminous intensity distribution of the LED module (Osawa paragraph 159).
With respect to claim 4:	Osawa teaches “wherein the optical unit is a reflector cup with a bottom part and a top part on two sides, the bottom part has a smaller diameter than the top part, the bottom part is closer to the LED module than the top part (see Fig. 7)”.
With respect to claim 5:	Osawa does not specifically teach “wherein the light source plate has an air passage connecting to the air tube for the heated air to enter the air tube via the air passage”.
However, Strelchuk teaches “wherein the light source plate has an air passage (106, 116, 118) connecting to the air tube for the heated air to enter the air tube via the air passage (paragraph 28; see Fig. 6)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Osawa with the air passage of Strelchuk in order to allow the flow of air to produce an efficient cooling cycle for the lighting apparatus (Strelchuk paragraphs 9, 28).
With respect to claim 6:	Osawa Fig. 7 embodiment teaches “wherein the light passing cover presses the optical unit to engage the sleeve housing to fix the optical unit (see Fig. 7)”.
Osawa Fig. 7 embodiment does not specifically teach “a glue is applied to a connection position between the light passing cover and the optical unit”.
However, Osawa Fig. 8 embodiment teaches the use of glue 51 at a connection position (see Fig. 8).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Osawa Fig. 7 embodiment by applying glue to a connection position between the light passing cover and the optical unit as taught by Osawa Fig. 8 embodiment in order to fix the light passing cover in place (Osawa paragraph 94).
With respect to claim 7:	Osawa does not teach “wherein a first peripheral edge of the optical unit has a buckle for fixing to a second peripheral edge of the light passing cover”.
However, Strelchuk teaches “wherein a first peripheral edge of the optical unit (52) has a buckle (80) for fixing to a second peripheral edge of the light passing cover (60)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Osawa with Strelchuk’s buckle in order to seal the light passing cover (Strelchuk paragraph 22).
With respect to claim 8:	Osawa teaches “wherein the sleeve housing has a trumpet shape, the first end has a larger diameter than the second end (Fig. 8)”.
With respect to claim 9:	Osawa teaches “wherein the sleeve housing has a metal layer (paragraph 51) wrapped with an insulation layer (6)”.
With respect to claim 10:	Osawa teaches “wherein the light passing cover is a bulb shell (see Figs. 7, 8)”.
With respect to claim 13:	Osawa teaches “further comprising a driver (5) enclosed by the sleeve housing (see Fig. 13) for converting an external power to a driving current supplied to the LED module (through lead wires 30a, 30b), the driver has a driver plate (28) fixed to the light source plate perpendicularly (see Fig. 13)”.
With respect to claim 14:	Osawa teaches “wherein the driver plate divides an inner space of the sleeve housing into a first space (89a) and a second space (89b), a protruding driver component (29) mounted on the driver plate is placed in the first space (see Fig. 13)”.
Osawa does not teach “the air tube is placed in the second space”.
However, Strelchuk teaches “the air tube is placed in the second space (second space = 88, first space = 90; note driver plate 86)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Osawa with the air tubes of Strelchuk in order to keep the cooling cycle of the air sealed off from the outside (Strelchuk paragraphs 9, 28) and to place them in the second space because the first space is filled with the driver components (see Osawa Fig. 13), such that there is more space to put air tubes in the second space.
With respect to claim 15:	Osawa teaches “wherein the driver plate has a first driver part (part of 28 where a first circuit component 29 is) and a second part (part of 28 where a second circuit component 29 is), the first driver part has a first driver plate (28)”.
Osawa does not specifically teach “the second driver part has a second driver plate, the first driver plate is detachably plugged to the second plate to integrate as the driver”.
However, it is prima facie obvious in light of the relevant precedent to duplicate parts (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see MPEP 2144.04(VI)(B) and to make integral parts separable (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); see MPEP 2144.04(V)(C)).  It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Osawa by providing the driver plate in two separable parts because this modification requires no more than separating the driver part taught by the prior art into two parts, similar to the cases cited above, and there is no record of unexpected results of record when doing so.
With respect to claim 17:	Osawa teaches “wherein an air exit (221a or 221b) is disposed on an surface of the sleeve housing connected to the second opening of the air tube (see Fig. 28)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Osawa with the air exit of Osawa’s Fig. 28 embodiment in order to pull external air through the air tube for the purpose of radiating heat (Osawa paragraph 229)”.
With respect to claim 18:	Osawa teaches “wherein the air tube (221) is made of metal material (the inside surface of the air tube is made from outer shell 101, which is made of aluminum; see paragraph 146)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Osawa with the metal material taught by Osawa’s Fig. 28 embodiment due to the metal material having excellent heat conducting properties (Osawa paragraph 146).
With respect to claim 19:	Osawa teaches “wherein the air tube (221) is wrapped with an insulation exterior layer (220)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the lighting apparatus of Osawa with the insulation exterior layer taught by Osawa’s Fig. 29 embodiment in order to insulate a user from the heat of the metal parts of the air tube (Osawa paragraph 231).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa in view of Strelchuk as applied to claim 1 above, and further in view of Lee et al. (US 2013/0088848 A1).
With respect to claim 16:	Osawa in view of Strelchuk teaches “the lighting apparatus of claim 1 (see above)”.
Osawa does not teach “wherein the air tube has a curve part for preventing water to enter”.
However, Lee teaches a lighting apparatus (100) with an air tube (150+230) having a curve part (between 150 and 230; see Fig. 6).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the lighting apparatus of Osawa with the curve part of Lee and thereby inherently provide the function of preventing water to enter since the structure is the same and thus must have the same properties in order to transfer more heat to the air moving through the air tube (Lee paragraph 78).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Osawa in view of Strelchuk as applied to claim 1 above, and further in view of Merschon et al. (US 2013/0271998 A1).
With respect to claim 20:	Osawa in view of Strelchuk teaches “The lighting apparatus of claim 1”.
Osawa does not specifically teach “wherein the second opening of the air tube is connected to a heat sink disposed inside the sleeve housing”.
However, Merschon teaches “wherein the second opening of the air tube (420) is connected to a heat sink (430) disposed inside the sleeve housing (414)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the lighting apparatus of Osawa with the heat sink inside the sleeve housing and connected to the air tube of Merschon in order to transfer heat from the heat sink to the air being drawn through the air tube (Merschon paragraph 39).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571)272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875